Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are canceled. 
Claims 16-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 16, the applicant argument is persuasive and the closest prior art reference Arulandu et al. (2015/0042230) discloses “control circuit and a controllable bypass switch. The control circuit comprises a control device, which is adapted to control at least one load element, and an energy storage device, which is adapted to supply power to the control device. Control of the load element herein refers to stabilizing and/or changing its operation state, e.g. by activating or deactivating the load or changing the amount of power consumed by it. However, depending on the type of load, multiple operational parameters may be controlled”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, a method for operating a controllable electrical device being a switching module of a multilevel converter, the method comprising: connecting the switching module of the multilevel converter through a data link to a control device for controlling the switching module; using the switching module to exchange electrical energy with a connected electrical power supply system and providing the switching module with an environmental sensor for detecting environmental information; transmitting a temperature measurement of an external temperature in an immediate environment of the switching module or a measurement of vibrations at a housing of the switching module, as the environmental information: using the control device to transmit control signals through the data link to the switching module: placing the switching module in a first or a second operating state depending on the transmitted control signals, the switching module, in the first operating state, exchanging energy with the electrical power supply system, the switching module, in the second operating state, not exchanging any energy with the electrical power supply system; and transmitting the environmental information detected by the environmental sensor through the data link to the control device only when the switching module is in the second operating state.

With respect to independent claim 24, the applicant argument is persuasive and the closest prior art reference Arulandu et al. (2015/0042230) discloses “control circuit and a controllable bypass switch. The control circuit comprises a control device, which is adapted to control at least one load element, and an energy storage device, which is adapted to supply power to the control device. Control of the load element herein refers to stabilizing and/or changing its operation state, e.g. by activating or deactivating the load or changing the amount of power consumed by it. However, depending on the type of load, multiple operational parameters may be controlled”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, an assembly being a modular multilevel converter, comprising: a controllable electrical device being a switching module of the modular multilevel converter, said switching module configured to exchange electrical energy with a connected electrical power supply system, a data link: and a control device connected through said data link to said control device for controlling said switching module, said control device configured to transmit control signals through said data link to said switching module: said switching module configured to assume a first or a second operating state depending on said transmitted control signals, said switching modules, in said first operating state, configured to exchange energy with the electrical power supply system, and said switching module, in said second operating state, being prevented from exchanging any energy with the electrical power supply system: Said switching module including an environmental sensor for detecting environmental information and said electrical device switching module configure io transmit the environmental information detected by said environmental sensor through said data link to said control device only when said switching modules is in said second operating state, said environmental information being a temperature measurement of an external temperature in an immediate environment of said switching module or a measurement of vibrations at a housing of said switching module.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959. The examiner can normally be reached Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/ESAYAS G YESHAW/Examiner, Art Unit 2836